Citation Nr: 1825857	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Columbia, South Carolina.

In his September 2014 VA Form 9, the Veteran requested a videoconference hearing before a member of the Board.  Through his representative, he withdrew this hearing request in written correspondence from September 2017.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 1996 rating decision, VA denied service connection for PTSD.  The Veteran did not appeal this decision or submit new and material evidence relating to his claim within a year of being notified of this denial.

2.  Evidence received since the May 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the May 1996 rating decision is new and material and warrants a reopening of a claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim of service connection for PTSD.  In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for PTSD was administratively denied in May 1996 due to the lack of a response to a request from VA seeking more information regarding the in-service stressors that led to the development of PTSD.  Since that time, the Veteran has submitted additional lay statements in support of his claim, including January 2011 statements from relatives and friends.  These statements were not previously considered by VA in its May 1996 determination.  They also contend that the Veteran experienced a significant shift in mood and personality while in service and indicate that his psychological symptoms have continued since service.  As this previously unconsidered evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim, the Board finds that they are both new and material.  Therefore, the criteria for reopening a claim for service connection for PTSD have been met.

ORDER

The claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board sincerely regrets the additional delay, it must remand this matter in order to allow VA to fully satisfy its duty to assist the Veteran in the development of his claim.

When VA undertakes to afford a claimant a medical examination, VA must ensure that any such examination is adequate for VA purposes.  For a medical opinion to be adequate, it must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In connection with the Veteran's claim, he attended a VA medical examination in November 2011.  The examiner opined that the Veteran's depressive disorder was less likely than not related to service due in part to the length of time between military service and the Veteran's treatment for psychological symptoms.  Of particular relevance here, the examiner acknowledged reviewing a 1995 handwritten treatment note with a diagnosis of PTSD, but stated that there was nothing to document how that diagnoses was determined or whether it was appropriately founded.  However, a review of the Veteran's claims file indicates that VA did secure the treatment records from the physician who diagnosed the Veteran in 1995.  The claims file also includes numerous reports of medical history and subsequent episodes of psychological treatment stretching into 1996.  As these treatment notes provide substantial additional medical evidence regarding the Veteran's psychological treatment history and were not considered by the November 2011 examiner, the Board finds that that examination report does not rest on an adequate understanding of the Veteran's medical history.  Accordingly, VA should obtain an additional medical opinion to address the question of the etiology of the Veteran's acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent and outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain an addendum opinion from the examiner who evaluated the Veteran in November 2011.  If that examiner is not available, schedule the Veteran for an in-person psychological examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  In either case, the entire claims file should be made available to and reviewed by the examiner.  If an in-person examination is scheduled, the examiner should take a detailed history and perform any tests or studies deemed necessary.  

The examiner is asked to provide an opinion and a complete rationale explaining whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose in or is otherwise etiologically related to the Veteran's active duty service.  In providing this opinion, the examiner is asked to specifically address the psychological treatment records and PTSD diagnosis from November 1995 and 1996.

3.  After ensuring compliance with directives one and two, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate period to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


